Case 13-32365-hcd Doc 73 Filed 02/15/19 Page 1 of 2

UN|TED STATES BANKRUPTCY COURT
NORTHERN DlSTR|CT GF lNDlANA
SOUTH BEND DlVlSlON

lN RE: Cas€ No.'. 13-32365
l_lSA RENNEE LINDLEY Chapter 13
Debtor(s)

 

Trustee’s Nlotion for Court Determination of Final Cure and Payment

 

On February 6, 2019, the Trustee filed a Notice of Final Cure Payment pursuant to Fed. R. Banl<r. Proc. 3002.1(f) in
this case for the following mortgage;

Name Of Creditor: SN SERVlClNG CORPORAT|ON AS SER\/lCER FOR SEA PAC PORTFOL|O, l_LC
Last four digits of any number used to identify the debtor’s account; 2080

A Payoff Statement dated january 2, 2019 has been received indicating an unpaid principal balance of the mortgage
loan of $53,577.08 and a suspense account balance ot $529.84 with the next mortgage payment dueer April 6,
2019.

On February 15, 2019, Sl\| SERVlClNG CORPORAT!GN filed a Response to the Notice of Final Cure indicating Debtor
has paid the full amount required to cure the prepetition default and Debtor is current on all post»petition payments
including all fees, charges, escrow, expenses and costs with the mortgage loan due for April 6, 2019. Howeyer, the
Response did not include the unpaid principal balance or any suspense/unapplied account funds.

Pursuant to Fed. R. Banl<r. Proc. §3002.1(h), Trustee files this i\/lotion for Determination for this Court to find that as
to the mortgage obligation listed above:

1. Debtor paid in full the amount required to cure the pre'petition default as of the date of the Trustee’s
Notice dated February 6, 2019:

2. Debtor paid all post-petition mortgage payments due and owing as of the date of the Trustee's Notice dated
February 6, 2019 and that the mortgage is contractually due for April 2019;

3. Debtor's had no post-petition outstanding tees, costs or negative escrow amounts due or owing as of the
date of the Trustee’s Notice dated February 6, 2019 with a suspense account balance of $529.8¢‘v as of
january 2, 2019;

ll. That the unpaid principal balance on the mortgage was $53,577.08 as oflanuary 2, 2019

Case 13-32365-hcd Doc 73 Filed 02/15/19 Page 2 of 2

WHEREFORE, pursuant to Fed. R. Banl<r. Proc. 3002.1(h), the Trustee moves for this determination

Dated: February 15, 2019
Respectfully Submitted:

/s/ Debra L. l\/liller, Trustee
Debra L. l\/lilier, Trustee
Standing Chapter 13 Trustee
P.O. Bo)c 11550

South Bend, lN 46634

(574) 254»1313

CERTl FlCATE OF SERVlCE

l hereby certify that a copy of the foregoing l\/lotion was served on the parties listed below by ordinary U.S. I\/lail or
served electronically through the Court’s ECF System at the e-mail address registered with the Court on Fel:)ruary 15,
2019.

By U.S. lVlail as follows:
Debtor: l_lSA RENNEE LlNDl.EY, 1259 EAST l\/l|LL STREET, YOUNG Al\/lERlC/~\, ll\l 46998

Creditor: Sl\l SER\/lClNG CORPORAT|ON, 323 FlFTH STREET, EUREKA, CA 95501
Creditor Noticing Addres$i Sl`\l SERVlClNG CORPORATlGN, 323 FlFTH STREET, EUREKA, CA 95501

Bv electronic e-mail to the U.S. Trustee and the Debtor Attorney:
Attorney: BRAD A WOOLLEY

Creditor Attorney: l\/lOLl_Y SLUTSKY Sll\/IONS

U.S. Trustee: ustpregionlO.so.ecf@usdoj.gov

Dated: l:ebruary 15, 2019 [s[ Harriette l<ing

